
	

114 HRES 726 IH: Recognizing the 100th anniversary of the founding of the American Federation of Teachers.
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Brady of Pennsylvania (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Scott of Virginia, Ms. Judy Chu of California, Mr. Danny K. Davis of Illinois, Mr. Engel, Mr. Honda, Mr. Lowenthal, Mr. Loebsack, Mrs. Carolyn B. Maloney of New York, Mr. Serrano, Ms. Velázquez, and Mr. Walz) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 100th anniversary of the founding of the American Federation of Teachers.
	
	
 Whereas May 9, 2016, is the 100th anniversary of the founding of the American Federation of Teachers (referred to in this preamble as the AFT);
 Whereas the AFT was founded in Chicago on May 9, 1916, when 8 local unions formed the AFT and were granted a charter signed by the AFL President, Samuel Gompers;
 Whereas those 8 local unions were— (1)the Chicago Teachers Federation;
 (2)the Chicago Federation of Men Teachers; (3)the Chicago Federation of Women High School Teachers;
 (4)the Gary, Indiana, Teachers Federation; (5)the Teachers Union of New York;
 (6)the Oklahoma Teachers Federation; (7)the Scranton, Pennsylvania, Teachers Association; and
 (8)the High School Teachers Union of Washington, DC; Whereas, during the first century of the AFT, the AFT has grown mightily into a diverse union of professionals that champions principles of fairness, democracy, economic opportunity, and high-quality public education, healthcare, and public services for students, the families of the students, and communities;
 Whereas the AFT advances those principles through community engagement, organizing, collective bargaining, political activism, and the daily work of members of the AFT in the communities the members serve; and
 Whereas members of the AFT and affiliates of the AFT have played a crucial role in major milestones such as the civil rights movement, education reform, women’s rights, and the evolution of the middle class: Now, therefore, be it
		
	
 That the House of Representatives— (1)commemorates the 100th anniversary of the founding of the American Federation of Teachers; and
 (2)expresses hope that the American Federation of Teachers will honor its proud past by meeting the challenges of the future with the same level of commitment to the goals, ideals, and principles it championed during the first century of the American Federation of Teachers.
			
